DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 01/05/2022. 
The Examiner acknowledges the preliminary amendment filed on 12/06/2021 in which amendments  were submitted. 
Claims 34-57 are pending. 
The Drawings filed on 07/23/2021 are noted. 

Claim Objections
Claim 50 is objected to because of the following informalities:  Claim 50 recites “wit” in line 1 of the claim. It should instead recite the word “with”.  Appropriate correction is required.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34-57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0001781 A1 to Fung et al. (hereinafter Fung). 


Regarding Claim 34, (New) Fung discloses a computer-readable medium comprising instructions that, when executed, cause one or more processors ([figs. 1A-3, [0212], [0214])to at least: 
collect information from an in-cabin sensor located in a vehicle, the in-cabin sensor including at least one of a camera or a heart rate sensor (figs. 1A-3, [0008] discloses a method of controlling vehicle systems in a motor vehicle includes, receiving monitoring information from one or more monitoring systems; [0225]-[0231], [0240], [0487] discloses vehicle including a variety of sensors such as camera and heart sensors; “… the vehicle sensors can include, but are not limited to, vehicle system sensors of the vehicle systems 126 and other vehicle sensors associated with the motor vehicle 100. For example, other vehicle sensors can include cameras mounted to the interior or exterior of the vehicle…The sensors can include, for example, one or more bio-monitoring sensors 180); 
identify a first state of an occupant in the vehicle based on the collected information, the first state corresponding to at least one of eye movement, eyelid position, eye direction, eye focus, or heart rate ([0282], [0312], [0488]-[0489], [0493]-[0494], [0524], [0528], [0378], [0540] discloses collected information can include heart rate of the occupant and eye/facial movements of the occupant; ([0522], [0589]-[0591] discloses determining state of the driver based on physiological information or behavioral information collected from the monitoring system such as eye movement and/or heart rate); and 
determine a first condition of the occupant in the vehicle based on the first state of the occupant ([0204]-[0205], [0312], [0481], [0488]-[0489], [0493]-[0494], [0592], [0598]-[0599] discloses various conditions of the driver based on the collected information of the state of the driver being that of one or more of alert, vigilant, drowsy, inattentive, distracted, stressed, intoxicated, other generally impaired states, other emotional states and/or general health states, among others).

Regarding Claim 35, (New) Fung discloses the computer-readable medium as defined in claim 34, wherein the eyelid position includes at least one of open or closed ([0378], [0493]-[0494], [0540]-[0541], [0544] discloses eye movement information includes eyelids being opened or closed). 

Regarding Claim 36, (New) Fung discloses the computer-readable medium as defined in claim 34, wherein the first condition is indicative of alert driving and a second condition is indicative of at least one of drowsiness or distracted driving ([0204]-[0205], [0312], [0488]-[0489], [0493]-[0494], [0522] discloses the response system can determine the driver state. In some cases, the driver state can be normal or drowsy. In other cases, the driver state can range over three or more states ranging between normal and very drowsy (or even asleep). In still other cases, the driver state can be normal or distracted. In other cases, the driver state can be alert, normal, distracted, or drowsy).  

Regarding Claim 37, (New) Fung discloses the computer-readable medium as defined in claim 34, wherein the instructions, when executed, cause the one or more processors to invoke a software development kit (SDK) to perform pattern recognition ([0379], [0540], [0644] discloses using various pattern recognition in collecting monitored information from the occupant).  

Regarding Claim 38, (New) Fung discloses the computer-readable medium as defined in claim 37, wherein the instructions, when executed, cause the one or more processors to determine the first condition based on signatures indicative of drowsiness ([0295], [0505], [0515], [0522] discloses a response system can include provisions for determining a level of drowsiness for a driver and/or a level of distraction for a driver).  

Regarding Claim 39, (New) Fung discloses the computer-readable medium as defined in claim 34, wherein the instructions, when executed, cause the one or more processors to detect a threshold duration corresponding to the first state of the occupant ([0545]-[0546] discloses a value ranges of determining driver state such as drowsiness according to eye movement).  

Regarding Claim 40, (New) Fung discloses the computer-readable medium as defined in claim 39, wherein the instructions, when executed, cause the one or more processors to define the first condition as distracted driving when the threshold duration is satisfied ([0545]-[0546] discloses driver state according to eye movement based on a range;  to determine the driver state index the response system 188 determines if the eyes are closed or partially closed for extended periods. In order to distinguish drooping eyelids due to drowsiness (e.g., distraction) from blinking, the response system 188 can use a threshold time that the eyelids are closed or partially closed. If the eyes of the driver are closed or partially closed for periods longer than the threshold time, the response system 188 can determine that this is due to drowsiness (e.g., distraction). In such cases, the driver can be assigned a driver state index that is greater than 1 to indicate that the driver is drowsy (e.g., distracted). Moreover, the response system 188 can assign different driver state index values for different degrees of eyelid movement or eyelid closure).  

Regarding Claim 41, (New) Fung discloses the computer-readable medium as defined in claim 34, wherein the instructions, when executed, cause the one or more processors to monitor a focus of the occupant based on the first state ([0505]-[0506], [0597]-[0599] discloses determining a level of distraction of the driver).   

Regarding Claim 42, (New) Fung discloses an apparatus comprising: 
memory (figs. 1A-3, [0211]-[0215]); 
instructions included in the apparatus (figs. 1A-3, [0212], [0214]); and 
processor (figs. 1A-3, [0211]-[0212] circuitry to execute the instruction to: 
collect information from an in-cabin sensor located in a vehicle, the in-cabin sensor including at least one of a camera or a heart rate sensor (figs. 1A-3, [0008] discloses a method of controlling vehicle systems in a motor vehicle includes, receiving monitoring information from one or more monitoring systems; [0225]-[0231], [0240], [0487] discloses vehicle including a variety of sensors such as camera and heart sensors; “… the vehicle sensors can include, but are not limited to, vehicle system sensors of the vehicle systems 126 and other vehicle sensors associated with the motor vehicle 100. For example, other vehicle sensors can include cameras mounted to the interior or exterior of the vehicle…The sensors can include, for example, one or more bio-monitoring sensors 180); 
identify a first state of an occupant in the vehicle based on the collected information, the first state corresponding to at least one of eye movement, eyelid position, eye direction, eye focus, or heart rate ([0282], [0312], [0488]-[0489], [0493]-[0494], [0524], [0528], [0378], [0540] discloses collected information can include heart rate of the occupant and eye/facial movements of the occupant; ([0522], [0589]-[0591] discloses determining state of the driver based on physiological information or behavioral information collected from the monitoring system such as eye movement and/or heart rate); and 
determine a first condition of the occupant in the vehicle based on the first state of the occupant ([0204]-[0205], [0312], [0481], [0488]-[0489], [0493]-[0494], [0592], [0598]-[0599] discloses various conditions of the driver based on the collected information of the state of the driver being that of one or more of alert, vigilant, drowsy, inattentive, distracted, stressed, intoxicated, other generally impaired states, other emotional states and/or general health states, among others).  

Regarding Claim 43, (New) Fung discloses the apparatus as defined in claim 42, wherein the eyelid position includes at least one of open or closed ([0378], [0493]-[0494], [0540]-[0541], [0544] discloses eye movement information includes eyelids being opened or closed).  

Regarding Claim 44, (New) Fung discloses the apparatus as defined in claim 42, wherein the first condition is indicative of alert driving and a second condition is indicative of at least one of drowsiness or distracted driving ([0204]-[0205], [0312], [0488]-[0489], [0493]-[0494], [0522] discloses the response system can determine the driver state. In some cases, the driver state can be normal or drowsy. In other cases, the driver state can range over three or more states ranging between normal and very drowsy (or even asleep). In still other cases, the driver state can be normal or distracted. In other cases, the driver state can be alert, normal, distracted, or drowsy).  

Regarding Claim 45, (New) Fung discloses the apparatus as defined in claim 42, wherein the processor circuitry is to invoke a software development kit (SDK) to perform pattern recognition ([0379], [0540], [0644] discloses using various pattern recognition in collecting monitored information from the occupant).  

Regarding Claim 46, (New) Fung discloses the apparatus as defined in claim 45, wherein the processor circuitry is to determine the first condition based on signatures indicative of drowsiness ([0295], [0505], [0515], [0522] discloses a response system can include provisions for determining a level of drowsiness for a driver and/or a level of distraction for a driver).  

Regarding Claim 47, (New) Fung discloses the apparatus as defined in claim 42, wherein the processor circuitry is to detect a threshold duration corresponding to the first state of the occupant ([0545]-[0546] discloses a value ranges of determining driver state such as drowsiness according to eye movement).  

Regarding Claim 48, (New) Fung discloses the apparatus as defined in claim 47, wherein the processor circuitry is to define the first condition as distracted driving when the threshold duration is satisfied ([0545]-[0546] discloses driver state according to eye movement based on a range;  to determine the driver state index the response system 188 determines if the eyes are closed or partially closed for extended periods. In order to distinguish drooping eyelids due to drowsiness (e.g., distraction) from blinking, the response system 188 can use a threshold time that the eyelids are closed or partially closed. If the eyes of the driver are closed or partially closed for periods longer than the threshold time, the response system 188 can determine that this is due to drowsiness (e.g., distraction). In such cases, the driver can be assigned a driver state index that is greater than 1 to indicate that the driver is drowsy (e.g., distracted). Moreover, the response system 188 can assign different driver state index values for different degrees of eyelid movement or eyelid closure).  

Regarding Claim 49, (New) Fung discloses the apparatus as defined in claim 42, wherein the processor circuitry is to monitor a focus of the occupant based on the first state ([0505]-[0506], [0597]-[0599] discloses determining a level of distraction of the driver).  

Regarding Claim 50, (New) Fung discloses a method comprising: 
collecting, by executing an instruction wit one or more processors, information from an in-cabin sensor located in a vehicle, the in-cabin sensor including at least one of a camera or a heart rate sensor (figs. 1A-3, [0008] discloses a method of controlling vehicle systems in a motor vehicle includes, receiving monitoring information from one or more monitoring systems; [0225]-[0231], [0240], [0487] discloses vehicle including a variety of sensors such as camera and heart sensors; “… the vehicle sensors can include, but are not limited to, vehicle system sensors of the vehicle systems 126 and other vehicle sensors associated with the motor vehicle 100. For example, other vehicle sensors can include cameras mounted to the interior or exterior of the vehicle…The sensors can include, for example, one or more bio-monitoring sensors 180); 
identifying, by executing an instruction with the one or more processors, a first state of an occupant in the vehicle based on the collected information, the first state corresponding to at least one of eye movement, eyelid position, eye direction, eye focus, or heart rate ([0282], [0312], [0488]-[0489], [0493]-[0494], [0524], [0528], [0378], [0540] discloses collected information can include heart rate of the occupant and eye/facial movements of the occupant; ([0522], [0589]-[0591] discloses determining state of the driver based on physiological information or behavioral information collected from the monitoring system such as eye movement and/or heart rate); and 
determining, by executing an instruction with the one or more processors, a first condition of the occupant in the vehicle based on the first state of the occupant ([0204]-[0205], [0312], [0481], [0488]-[0489], [0493]-[0494], [0592], [0598]-[0599] discloses various conditions of the driver based on the collected information of the state of the driver being that of one or more of alert, vigilant, drowsy, inattentive, distracted, stressed, intoxicated, other generally impaired states, other emotional states and/or general health states, among others).  

Regarding Claim 51, (New) Fung discloses the method as defined in claim 50, wherein the eyelid position includes at least one of open or closed ([0378], [0493]-[0494], [0540]-[0541], [0544] discloses eye movement information includes eyelids being opened or closed).  

Regarding Claim 52, (New) Fung discloses the method as defined in claim 50, wherein the first condition is indicative of alert driving and a second condition is indicative of at least one of drowsiness or distracted driving ([0204]-[0205], [0312], [0488]-[0489], [0493]-[0494], [0522] discloses the response system can determine the driver state. In some cases, the driver state can be normal or drowsy. In other cases, the driver state can range over three or more states ranging between normal and very drowsy (or even asleep). In still other cases, the driver state can be normal or distracted. In other cases, the driver state can be alert, normal, distracted, or drowsy).  

Regarding Claim 53, (New) Fung discloses the method as defined in claim 50, further including invoking a software development kit (SDK) to perform pattern recognition ([0379], [0540], [0644] discloses using various pattern recognition in collecting monitored information from the occupant).  

Regarding Claim 54, (New) Fung discloses the method as defined in claim 53, further including determining the first condition based on signatures indicative of drowsiness ([0295], [0505], [0515], [0522] discloses a response system can include provisions for determining a level of drowsiness for a driver and/or a level of distraction for a driver).  

Regarding Claim 55, (New) Fung discloses the method as defined in claim 50, further including detecting a threshold duration corresponding to the first state of the occupant ([0545]-[0546], [0634]-[0635] discloses a value ranges of determining driver state such as drowsiness according to eye movement).  

Regarding Claim 56, (New) Fung discloses the method as defined in claim 55, further including defining the first condition as distracted driving when the threshold duration is satisfied ([0545]-[0546] discloses driver state according to eye movement based on a range;  to determine the driver state index the response system 188 determines if the eyes are closed or partially closed for extended periods. In order to distinguish drooping eyelids due to drowsiness (e.g., distraction) from blinking, the response system 188 can use a threshold time that the eyelids are closed or partially closed. If the eyes of the driver are closed or partially closed for periods longer than the threshold time, the response system 188 can determine that this is due to drowsiness (e.g., distraction). In such cases, the driver can be assigned a driver state index that is greater than 1 to indicate that the driver is drowsy (e.g., distracted). Moreover, the response system 188 can assign different driver state index values for different degrees of eyelid movement or eyelid closure).  

Regarding Claim 57, (New) Fung discloses the method as defined in claim 50, further including monitoring a focus of the occupant based on the first state ([0505]-[0506], [0597]-[0599] discloses determining a level of distraction of the driver such as how alert they are) (Examiner reasonable interprets focus as being alert).   

Conclusion
Claims 34-57 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715